Federal Defenders                                                                                      Southern District
                                                                       52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                      Souch,:m D,sm,:c of Seu· fork
!)urid F l'aflo11                                                                                           .le1111/fer L. Bmw11
Executiw Direcwr                                                                                          ..·.f\aome:,-in-CharRe
u11d. llt11me1-i11-< 'hid



                                                                                                February 4, 2020
           ByECF                                                     Application granted. The conference is adjourned to
                                                                     March 5, 2020 at 3:30 p.m. Time is excluded to
           Honorable Judge Ronnie Abrams
                                                                     March 5, 2020, under the Speedy Trial Act, pursuant
           United States District Judge
           Southern District of New York                             to 18 U.S.C. Section 316l(h)(7)(A).
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

           Re:        United States v. Cesar Orlando Rossis-Pascal
                      19 Cr. 917 (RA)                                Ronnie Abrams, U.S.D.J.
                                                                     February 5, 2020
           Dear Judge Abrams:

                    With the consent of the Government, I write to respectfully request a 30-day adjournment
           of the status conference presently scheduled for February 7, 2020 in the above-mentioned case.
           There have been no prior requests to adjourn any conference in this case. An adjournment would
           allow the defense to continue reviewing discovery and enable the parties to make efforts toward a
           pre-trial resolution.

                  We request that the time between February 7, 2020 and the next court date be excluded
           under the Speedy Trial Act, pursuant to Title 18, United States Code, section 3161 (h)(7)(A).
           Excluding time will serve the ends of justice and outweigh the best interests of the public and the
           defendant in a speedy trial because it will allow the defense to prepare and allow the government
           and defense counsel to undertake discussions regarding a possible disposition in the matter.

                                                          Respectfully submitted,
                                                          Isl Ariel Werner
                                                          Ariel Werner
                                                          Assistant Federal Defender
          CC: AUSA David Robles




                                                                                   USDC-SDNY
                                                                                   DOCl'MENT
                                                                                 I ELECTRO'.\'ICALLY                    FILED
                                                                                 'DOC#:
                                                                                                -----.,----,---,,--
                                                                                 .,,;__   ____
                                                                                          I> \TE FILED:    / 5/._z~
                                                                                                          Zr ,
